Citation Nr: 0734265	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-19 637	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Boston, Massachusetts.

This case was previously before the Board in December 2006, 
when it was remanded for additional development.  On remand, 
the agency of original jurisdiction (AOJ) confirmed and 
continued the prior evaluation.  The case is now presented 
for the Board's further consideration.


FINDING OF FACT

The veteran's service-connected psychiatric disorder causes 
deficiencies in most areas, to include work, judgment, 
thinking, and mood; the disorder is not shown to be causative 
of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but 
no higher, for schizoaffective disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 (Diagnostic 
Code 9211) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in essence, that the 50 percent 
evaluation currently assigned for schizoaffective disorder is 
inadequate.  He says that his disability is manifested by, 
among other things, unprovoked irritability and an inability 
to establish effective relationships.  He seeks a higher 
evaluation.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in January 2004 and January 2007, the AOJ 
informed the veteran of the information and evidence required 
to substantiate his claim.  He was notified of his and VA's 
respective duties for obtaining the information and evidence, 
and he was asked to send any pertinent treatment records he 
had.  He was also informed of the manner in which an 
effective date would be assigned for his award if an 
increased evaluation was granted.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the totality of 
the required notice was not provided until after the 
veteran's claim was initially adjudicated, the claim was 
subsequently re-adjudicated in a March 2007 supplemental 
statement of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action 
is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service records have been 
obtained, as have records of his VA treatment, and he has 
been afforded two VA examinations in connection with the 
present appeal.

In a May 2007 submission, the veteran's representative 
asserted that further development of the veteran's claim was 
necessary because the AOJ had not complied with the 
directives of the Board's December 2006 remand.  
Specifically, the representative argued that the examiner who 
conducted the most recent VA examination in January 2007 did 
not provide an explanation of the meaning of the veteran's 
global assessment of functioning (GAF) score and did not 
provide an opinion as to whether the veteran's alcohol abuse 
was separate and distinct from his service-connected 
schizoaffective disorder, as instructed by the Board.  See, 
e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).

The representative is correct that the January 2007 VA 
examiner did not provide an explanation of the veteran's GAF 
score, as requested in the Board's remand.  However, that 
information is available from an alternate source; namely, 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.130 (2007) 
(indicating that VA rating agencies must be thoroughly 
familiar with DSM-IV in order to properly implement the 
general rating formula for mental disorders).  A remand to 
obtain that same information from the examiner would serve no 
useful purpose.  Indeed, it would serve only to further delay 
the adjudication of the veteran's appeal, with no possibility 
of additional benefit flowing to the veteran.

As for the matter of the relationship between the veteran's 
alcohol abuse and his schizoaffective disorder, the Board 
notes that the January 2007 examiner appears to have 
associated the veteran's alcohol abuse with his service-
connected schizophrenic disorder:  The examiner diagnosed 
schizophrenic disorder, paranoid type with depressed mood; 
described alcohol abuse as a "secondary" diagnosis; and 
made no distinctions with respect to which of the veteran's 
symptoms were due to the schizophrenic disorder alone and 
which were attributable to alcohol abuse.  Therefore, the 
Board will consider the totality of the veteran's psychiatric 
symptomatology in connection with the current claim.  See, 
e.g., Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (although VA 
compensation may not be paid for primary alcohol abuse 
disabilities, or secondary disabilities (such as cirrhosis) 
arising from primary alcohol abuse, compensation may be paid 
for alcohol abuse that is secondary to, or a symptom of, a 
service-connected disability); Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of service- and non-service-connected conditions, the 
doctrine of reasonable doubt dictates that all the veteran's 
symptoms be attributed to the service-connected disability).  
No further development action is necessary.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, the history of 
the disability should be considered.  38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Schizoaffective disorder is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9211 
(2007).  A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

In the present case, the record shows that VA granted service 
connection for the veteran's psychiatric disorder in April 
1980 and assigned a 30 percent evaluation therefor.  That 
rating was reduced to 10 percent effective from January 1986, 
and was later increased to 50 percent by a rating decision 
dated in June 2002.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that more recent evidence supports the assignment 
of a 70 percent evaluation for the veteran's service-
connected psychiatric disorder.  The record shows that the 
veteran complains of sadness, anxiety, and irritability.  He 
reports using alcohol to reduce his symptoms and says that he 
has trouble getting along with people for extended periods 
due to unprovoked impatience and irritability; that he does 
not like being around them; that he has "intense 
difficulty" trusting others, feeling that they are against 
him; that he has not had been able to establish an effective 
relationship for many years; that he does not have any 
friends; that he has had change jobs on many occasions; that 
he has suicidal thoughts; and that he is susceptible to 
"road rage."

The objective medical evidence indicates that the veteran is 
anxious and apprehensive on examination; that he exhibits 
guarded behavior when asked about suicidality; that he is 
irritable, sad, and slightly tangential; that his speech is 
somewhat fast and pressured; that his insight is limited; 
that his judgment is impulsive; that his recent memory may be 
impaired; that his thought processes are somewhat impaired; 
that he exhibits occasional paranoia, particularly when 
beginning a new job; and that he is resistant to formal 
mental health treatment.  Moreover, he has been given GAF 
scores in the range of to 45 to 52 on recent examinations in 
January 2004 and January 2007; scores which are generally 
indicative of "moderate" to "serious" impairment due to 
psychological limitations.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  Under the circumstances, the 
Board is persuaded that the veteran's service-connected 
disorder causes deficiencies in most areas-to include work, 
judgment, thinking, and mood-so as to more nearly 
approximate the criteria for a 70 percent evaluation.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2007).

The Board finds, however, that the preponderance of the 
evidence is against the assignment of rating in excess of 70 
percent.  Although the veteran's psychiatric symptoms are 
significant, none of the physicians who have examined him 
have suggested that his symptoms are causative of total 
occupational and social impairment.  Nor does the available 
evidence in any way suggest that his condition in manifested 
by symptoms equivalent to gross impairment in communication 
or thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, disorientation to time or place, or memory 
loss for names of close relatives, or for his own occupation 
or name.  Indeed, the veteran has reported having a good 
relationship with his daughter most of the time and he has 
denied current suicidal or homicidal intent, nightmares, 
flashbacks, hallucinations, and delusions.  The available 
medical evidence shows that he is alert, cooperative, 
appropriate, reasonable, and informative on examination; that 
he maintains his personal hygiene reasonably well; that his 
affect is full-range and congruent with mood; that his eye 
contact is good; that he is coherent and understandable, with 
good vocabulary; that he is fully oriented to person, place, 
and time; that his insight, judgment, and motivation for 
treatment is good; that he is independent in terms of his 
activities of daily living; and that he is capable of 
managing his financial affairs.  A schedular rating in excess 
of 70 percent is therefore denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
frequently hospitalized for psychiatric problems, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

A 70 percent evaluation is granted for schizoaffective 
disorder, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  





 Department of Veterans Affairs


